[Cite as State v. Casshie, 2012-Ohio-363.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96942




                                       STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                       ADAM CASSHIE
                                                             DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-549414

        BEFORE:           Jones, J., Sweeney, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                      February 2, 2012
ATTORNEY FOR APPELLANT

Cullen Sweeney
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Colleen Reali
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, J.:

      {¶ 1} Defendant-appellant, Adam Casshie, appeals his sentence for domestic

violence.   We affirm.

      {¶ 2} In 2011, Casshie was charged with domestic violence, a fourth degree

felony. He pled guilty and the trial court sentenced him to 18 months in prison. It is

from this sentence that Casshie appeals, raising the following assignment of error for our

review:

      “I. The trial court violated Mr. Casshie’s constitutional and statutory right to a

      sentence based on consideration of the factors set forth in the Ohio Revised Code,
       and not the conduct of another defendant in an unrelated case.”

       {¶ 3} We use a two-step approach when reviewing felony sentences.           First, we

examine the sentencing court’s compliance with all applicable rules and statutes in

imposing the sentence to determine whether the sentence is clearly and convincingly

contrary to law. If this first prong is satisfied, the trial court's decision in imposing the

term of imprisonment is reviewed under the abuse-of-discretion standard.            State v.

Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, ¶ 26; see also State v.

Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.

       {¶ 4} Thus, in the first step of our analysis, we review whether a defendant’s

sentence is contrary to law as required by R.C. 2953.08(G).

       {¶ 5} As the Kalish court noted, post- Foster, “trial courts have full discretion to

impose a prison sentence within the statutory range and are no longer required to make

findings and give reasons for imposing maximum, consecutive or more than the minimum

sentence.”   Id. at ¶ 11; Foster, paragraph seven of the syllabus.        The Kalish court

declared that although Foster eliminated mandatory judicial fact-finding, it left R.C.

2929.11 and 2929.12 intact. Kalish at ¶ 13. As a result, the trial court must still

consider these statutes when imposing a sentence. Id., citing State v. Mathis, 109 Ohio

St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 6} R.C. 2929.11(A) provides that

       a court that sentences an offender for a felony shall be guided by the
       overriding purposes of felony sentencing[,] * * * to protect the public from
       future crime by the offender and others and to punish the offender. To
       achieve those purposes, the sentencing court shall consider the need for
       incapacitating the offender, deterring the offender and others from future
       crime, rehabilitating the offender, and making restitution to the victim of
       the offense, the public, or both.

R.C. 2929.12 provides a nonexhaustive list of factors a trial court must consider when

determining the seriousness of the offense and the likelihood that the offender will

commit future offenses.

       {¶ 7} The Kalish court noted that R.C. 2929.11 and 2929.12 are not fact-finding

statutes; rather, they “serve as an overarching guide for trial judges to consider in

fashioning an appropriate sentence.” Kalish at id.   Thus, “[i]n considering these statutes

in light of Foster, the trial court has full discretion to determine whether the sentence

satisfies the overriding purposes of Ohio’s sentencing structure.”   Id.

       {¶ 8} In the instant case, the trial court sentenced Casshie to 18 months in prison

for a fourth degree felony; although he received the maximum sentence for a fourth

degree felony, his sentence was not contrary to law. See R.C. 2929.14(A)(4). Thus,

the first prong of Kalish has been met and we proceed to determine whether the trial court

abused its discretion in sentencing Casshie to 18 months in prison. Kalish at ¶ 4, 19.

“An abuse of discretion is ‘more than an error of law or judgment; it implies that the

court’s attitude is unreasonable, arbitrary or unconscionable.”’ Id. at ¶ 19, quoting

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 9} Casshie claims that he was sentenced to prison, instead of inpatient

treatment, based mainly on the actions of another defendant; therefore, the trial court

abused its discretion in sentencing him to prison.        During the sentencing hearing,

defense counsel requested that Casshie be sentenced to “some type of inpatient treatment”
to help him with his “psychologic[al] issues.” In response, the trial court stated

       I just sentenced a guy right before you, actually about an hour ago, where I
       sent him to inpatient treatment for mental health and drug problems, and he
       walked out the first day I put him in the treatment program. So you can
       thank [that defendant] for what I’m about to do. Because I don’t feel that
       you’re safe or your family is safe with you walking the streets.

       {¶ 10} Although the trial court should have used greater discretion in choosing its

words, we do not find that the above-cited excerpt per se deems Casshie’s sentence

unfair. Contrary to Casshie’s claim that the trial court only sentenced him to prison

because another defendant did not complete treatment, a review of the sentencing

transcript indicates that the other defendant’s actions were not the basis for Casshie’s

sentence.

       {¶ 11} In sentencing Casshie, the court noted that he had recently gotten out of

prison for another crime and was out for only seven months before committing the

domestic violence against his wife.    During the hearing, Casshie’s wife read a lengthy

statement in which she detailed the history with her abusive husband as well the current

domestic violence that happened in front of their young daughter.       She asked the trial

court to protect her and her children from Casshie.

       {¶ 12} In sentencing Casshie, the trial court detailed his extensive criminal record

and history of incarceration, which included juvenile adjudications for assault, vandalism,

and conspiracy, and adult convictions for criminal mischief, receiving stolen property,

theft, forgery, falsification, contempt, burglary, disorderly conduct, obstructing official

business, domestic violence, and weapons charges.        Moreover, contrary to Casshie’s

claim that he should have been sent to inpatient mental health treatment in lieu of prison
to treat his “diagnosed mental illness,” during sentencing defense counsel indicated only

that Casshie had “psychologic[al] issues” that had not yet been properly diagnosed.

       {¶ 13} The court stated on the record that it considered the purposes and principles

of sentencing.   In the sentencing journal entry, the court stated that it “considered all

factors of the law” and found “that prison is consistent with the purpose of R.C.

2929.11.”

       {¶ 14} Based on these facts, we conclude that the trial court did not abuse its

discretion in sentencing Casshie to prison.

       {¶ 15} The assignment of error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

JAMES J. SWEENEY, P.J., and
EILEEN A. GALLAGHER, J., CONCUR